--------------------------------------------------------------------------------

Exhibit 10.3
 
 
GUARANTY
 
This GUARANTY (the “Guaranty”), dated as of February 24, 2011, is executed and
delivered by Eagle Domestic Drilling Operations LLC (“Eagle”), and Blast AFJ,
Inc. (“Blast AFJ”; Eagle and Blast AFJ, collectively, the “Guarantors” and each,
individually, a “Guarantor”) in favor of XXXXXXXXX, in its capacity as the
Investor under the Purchase Agreement (as defined below) and as Secured Party
under the Security Agreement (as defined below) (in such capacities, and
together with its successors, transferees and assigns, the “Secured Party”).
 
W I T N E S S E T H:


WHEREAS, each Guarantor is a wholly owned subsidiary of Blast Energy Services,
Inc. (the “Issuer”); and
 
WHEREAS, in accordance with that certain Note Purchase Agreement of even date
herewith (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Purchase Agreement”) between the Issuer and the Secured
Party, the Secured Party has agreed to purchase notes from the Issuer in an
amount up to $2,522,111.11 (the “Loan”); and
 
WHEREAS, in order to induce the Secured Party to enter into the Purchase
Agreement and to extend the Loan to Issuer pursuant to the Purchase Agreement,
and in consideration thereof, each Guarantor has agreed to jointly and severally
guaranty the Guarantied Obligations (as defined below) and execute and deliver
this Guaranty; and
 
WHEREAS, the aforesaid Loan will be beneficial to the Guarantors inasmuch as the
proceeds of the Loan to the Issuer will indirectly benefit the Guarantors.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by Guarantors, Guarantors hereby agree as follows:
 
1. Guaranty of Payment and Performance.  Each Guarantor hereby jointly and
severally, irrevocably and unconditionally guarantees to the Secured Party the
full and punctual payment when due (whether at maturity, pursuant to a mandatory
prepayment requirement, by acceleration or otherwise and whether for principal,
interest (including all interest that accrues after the commencement of any
Insolvency Proceeding (as defined in the Security Agreement) irrespective of
whether a claim therefor is allowed in such case or proceeding), fees, expenses
or otherwise), and the performance, of all liabilities, agreements and other
obligations of the Issuer to the Secured Party, in each case, whether direct or
indirect, absolute or contingent, due or to become due, secured or unsecured,
now existing or hereafter arising or acquired (whether by way of discount,
letter of credit, lease, loan, overdraft or otherwise), including without
limitation all Obligations (as defined in the Security Agreement) and any other
obligations under the Purchase Agreement, the Notes and other Transaction
Documents (collectively, the “Guarantied Obligations”).  This Guaranty is an
absolute, unconditional and continuing guaranty of the full and punctual payment
and performance of the Guarantied Obligations and not of their collectibility
only and is in no way conditioned upon any requirement that the Secured Party
first attempts to collect any of the Guarantied Obligations from the Issuer or
resort to any security or other means of obtaining their payment.  Should the
Issuer default in the payment or performance of any of the Guarantied
Obligations, the obligations of each Guarantor hereunder shall become
immediately due and payable to the Secured Party, without demand or notice of
any nature, all of which are expressly waived by the Guarantors.  Payments by
the Guarantors hereunder may be required by the Secured Parties on any number of
occasions.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2. Guarantors’ Agreement to Pay.  Each Guarantor further agrees, as the
principal obligor and not as a guarantor only, to pay to the Secured Party, on
demand, all costs and expenses (including court costs and reasonable legal
expenses) incurred or expended by the Secured Party in connection with
enforcement of this Guaranty, together with interest on amounts recoverable
under this Guaranty from the time such amounts become due under this Guaranty
until payment, at the rate per annum equal to the default rate set forth in the
Notes; provided that if such interest exceeds the maximum amount permitted to be
paid under applicable law, then such interest shall be reduced to such maximum
permitted amount.
 
3. Unlimited Guaranty; Covenant.  The liability of each Guarantor hereunder
shall be unlimited to the extent of the Guarantied Obligations and the other
obligations of the Guarantors hereunder (including, without limitation, under
Section 2 above).
 
4. Waivers by Guarantors; Secured Party’s Freedom to Act.  Each Guarantor agrees
that the Guarantied Obligations will be paid and performed strictly in
accordance with their terms regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Secured Party with respect thereto.  Each Guarantor waives
presentment, demand, protest, notice of acceptance, notice of Guarantied
Obligations incurred and all other notices of any kind, all defenses which may
be available to the Issuer by virtue of any valuation, stay, moratorium law or
other similar law now or hereafter in effect, any right to require the
marshalling of assets of the Issuer, and all suretyship defenses generally.
Without limiting the generality of the foregoing, each Guarantor agrees to the
provisions of any instrument evidencing, securing or otherwise executed in
connection with any Obligation and agrees that the obligations of each Guarantor
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by (i) the failure of any Secured Party to assert any claim or demand
or to enforce any right or remedy against the Issuer; (ii) any extensions,
renewals, increases, restatements, replacements, settlements or compromises of
any Obligation; (iii) any rescissions, forbearances, waivers, amendments or
modifications of any of the terms or provisions of any agreement evidencing,
securing or otherwise executed in connection with any Obligation; (iv) the
substitution or release of any entity primarily or secondarily liable for any
Obligation or of any property or asset subject to a Lien in favor of Secured
Party; (v) the adequacy of any rights Secured Party may have against any
collateral or other means of obtaining repayment of the Guarantied Obligations;
(vi) the impairment of any collateral securing the Guarantied Obligations,
including without limitation the failure to perfect or preserve any rights
Secured Party might have in such collateral or the substitution, exchange,
surrender, release, loss or destruction of any such collateral; or (vii) any
other act or omission which might in any manner or to any extent vary the risk
of such Guarantor or otherwise operate as a release or discharge of Issuer or
any other guarantor, all of which may be done without notice to such Guarantor.
 
 
 
2

--------------------------------------------------------------------------------

 
 
5. Unenforceability of Obligations Against Issuer.  If for any reason the Issuer
has no legal existence or is under no legal obligation to discharge any of the
Guarantied Obligations, or if any of the Guarantied Obligations have become
irrecoverable from the Issuer by operation of law or for any other reason, this
Guaranty shall nevertheless be binding on each Guarantor to the same extent as
if such Guarantor at all times had been the principal obligor on all such
Guarantied Obligations. In the event that acceleration of the time for payment
of the Guarantied Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Issuer, or for any other reason, all such amounts
otherwise subject to acceleration under the terms of any agreement evidencing,
securing or otherwise executed in connection with any Obligation shall be
immediately due and payable by the Guarantors.
 
6. Subrogation; Subordination.  Until the payment and performance in full of all
Guarantied Obligations, no Guarantor shall exercise any rights against the
Issuer arising as a result of payment by such Guarantor hereunder, by way of
subrogation or otherwise, (the Secured Party having no duty or obligation to
take any action at any time to protect or preserve any right of subrogation) and
will not prove any claim in competition with Secured Party or its affiliates in
respect of any payment hereunder in bankruptcy or insolvency proceedings of any
nature; no Guarantor will claim any set-off or counterclaim against the Issuer
in respect of any liability of such Guarantor to the Issuer; and each Guarantor
waives any benefit of and any right to participate in any collateral which may
be held by Secured Party.  The payment of any amounts due with respect to any
indebtedness of the Issuer now or hereafter held by any Guarantor is hereby
subordinated to the prior payment in full of the Guarantied Obligations.  Each
Guarantor agrees that after the occurrence of any default in the payment or
performance of the Guarantied Obligations, after the expiration of any
applicable grace period, if any, it will not demand, sue for or otherwise
attempt to collect after such time any such indebtedness of the Issuer to such
Guarantor until the Guarantied Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, any Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Guarantor as trustee for the Secured
Party and be paid over to the Secured Party on account of the Guarantied
Obligations without affecting in any manner the liability of the Guarantors
under the other provisions of this Guaranty.
 
7. Further Assurances.  Each Guarantor agrees to do all such things and execute
all such documents, as the Secured Party may consider reasonably necessary or
desirable to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Secured Party hereunder.
 
8. Termination; Reinstatement.  This Guaranty shall remain in full force and
effect until the Guarantied Obligations are paid in full and not subject to any
recapture or preference in bankruptcy or similar proceedings.  This Guaranty
shall continue to be effective or be reinstated if at any time any payment made
or value received with respect to an Obligation is rescinded or must otherwise
be returned by Secured Party upon the insolvency, bankruptcy or reorganization
of the Issuer, or otherwise, all as though such payment had not been made or
value received.
 
 
 
3

--------------------------------------------------------------------------------

 
 
9. Successors and Assigns.  This Guaranty shall be jointly and severally binding
upon each Guarantor, its respective successors and assigns, and shall inure to
the benefit of and be enforceable by the Secured Party and its successors,
transferees and assigns.  The Secured Party may assign or otherwise transfer any
agreement or any note held by it evidencing, securing or otherwise executed in
connection with the Guarantied Obligations, or sell participations in any
interest therein, to any other person or entity, and such other person or entity
shall thereupon become vested, to the extent set forth in the agreement
evidencing such assignment, transfer or participation, with all the rights in
respect thereof granted to the Secured Party herein.
 
10. Amendments and Waivers.  No amendment or waiver of any provision of this
Guaranty or consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Secured
Party.  No failure on the part of the Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.
 
11. Notices.  All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given when delivered by hand or mailed first
class mail postage prepaid or, in the case of telegraphic or telexed notice,
when transmitted, answer back received, addressed as follows: if to the
Guarantors, at the address set forth in the Purchase Agreement for the Issuer,
and if to the Secured Party, at the address set forth in the Purchase Agreement.
 
12. Governing Law; Consent to Jurisdiction.  This Guaranty shall be governed by,
and construed in accordance with, the laws of the State of New York without
reference to its conflicts of laws provisions.  Each Guarantor agrees that any
suit for the enforcement of this Guaranty may be brought in the courts of the
State of New York or any federal court sitting therein and consents to the
non-exclusive jurisdiction of such court and to service of process in any such
suit being made upon such Guarantor by mail at the address specified in Section
11 hereof.  Each Guarantor hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
was brought in an inconvenient court.  Any enforcement action relating to this
Guaranty may be brought by motion for summary judgment in lieu of a complaint
pursuant to Section 3213 of the New York Civil Practice Law and Rules.
 
13. WAIVER OF JURY TRIAL.  EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THIS
GUARANTY, THE SECURED PARTY, HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION IN
ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF: (A) THIS
GUARANTY OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION WITH THE
OBLIGATIONS; (B) THE VALIDITY, INTERPRETATION, COLLECTION OR ENFORCEMENT
THEREOF; OR (C) ANY OTHER CLAIM OR DISPUTE HOWEVER ARISING BETWEEN ANY GUARANTOR
AND THE SECURED PARTY.
 
14. Certain References.  All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the person, persons, entity or entities may require.  The terms “herein”,
“hereof” or “hereunder” or similar terms used in this Guaranty refer to this
entire Guaranty and not only to the particular provision in which the term is
used.  Capitalized Terms used but not defined herein shall have the meaning
ascribed to such terms in the Purchase Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
15. Miscellaneous.  This Guaranty, together with the Security Agreement executed
and delivered by the Guarantors as of the date hereof to the Secured Parties
(the “Security Agreement”), constitutes the entire agreement of the Guarantors
with respect to the matters set forth herein.  The rights and remedies herein
provided are cumulative and not exclusive of any remedies provided by law or any
other agreement, and this Guaranty shall be in addition to any other guaranty of
the Obligations.  The invalidity or unenforceability of any one or more sections
of this Guaranty shall not affect the validity or enforceability of its
remaining provisions. Captions are for the ease of reference only and shall not
affect the meaning of the relevant provisions.  The meanings of all defined
terms used in this Guaranty shall be equally applicable to the singular and
plural, masculine, feminine and generic forms of the terms defined.
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date appearing in the introductory paragraph of this
Guaranty.




EAGLE DOMESTIC DRILLING OPERATIONS LLC
By:
/s/ Michael L. Peterson
 
Name: Michael L. Peterson
 
Title: President
 
BLAST AFJ, INC.
By:
/s/ Michael L. Peterson
 
Name: Michael L. Peterson
 
Title: President


